Citation Nr: 1600320	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 1991 and from October 1996 to March 1997.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for irritable bowel syndrome and assigned a 10 percent disability evaluation, effective July 31, 2009.  

In October 2015, a hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In November 2015, the Veteran submitted additional evidence in support of his claim with a waiver of initial consideration of additional evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

For the entire period of the appeal, the service-connected irritable bowel syndrome has been manifested by diarrhea and more or less constant abdominal distress and is productive of severe impairment.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 percent for irritable bowel syndrome have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in September 2009, prior to the initial adjudication of the claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, there is no duty to provide additional notice.  

All relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Private treatment records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In November 2009, the Veteran specifically informed VA that he had no additional evidence or information to submit.  He testified at a hearing before the Board in October 2015 and submitted additional medical evidence in support of his claim in November 2015. 

The Veteran underwent VA examination in March 2010 to obtain medical evidence as to the nature and severity of service-connected irritable bowel syndrome.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner carefully examined the Veteran, and the examination report is accurate and fully descriptive and fully addresses the criteria necessary to evaluate effectively the Veteran's service-connected disability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Accordingly, the Board finds that the duties to notify and assist the Veteran have been met.  No further notice or assistance to the Veteran is therefore required to fulfill VA's duty to assist in the development of the claim on appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2015 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  

2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating) & Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt  in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2015). 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2015).

Under Diagnostic Code 7319, irritable colon syndrome, a zero percent evaluation is assigned for mild disability with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned when the disability is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015). 

3.  Analysis

After reviewing the entire claims file and affording the Veteran the benefit of doubt, the Board finds that the service-connected irritable bowel syndrome has been 30 percent disabling throughout the period on appeal.  The probative lay and medical evidence establishes that the service-connected irritable bowel syndrome has been productive of severe symptoms, including diarrhea with more or less constant abdominal distress.  
On VA examination in March 2010, the Veteran reported having symptoms of abdominal cramping with diarrhea.  The Veteran reported having intermittent episodes of abdominal cramping and pain with diarrhea, and he stated that these episodes occur approximately 3 to 5 times a week.  He stated that the abdominal pain and cramping lasted for approximately 30 minutes and he rated the pain at an 8 out of 10 (scale of 1 to 10 with 10 the most severe).  He reported having approximately 3 liquid stools per day on the days that he had abdominal cramping and having explosive bowel movements with fecal urgency.  He denied constipation, blood in stool, nausea, vomiting, chills, or fever.  He reported having a weight loss of 30 pounds in the last two years.  He stated that he woke up at night periodically due to the abdominal cramping.  He has not had any hospitalizations for the gastrointestinal symptoms and was not currently on any medications.  The Veteran currently worked as a pressman at a printing company. He stated that he has to take 3 to 4 bathroom breaks per day due to his gastrointestinal symptoms and he was placed on the second shift at his job due to the symptoms.  The assessment was irritable bowel syndrome.  The examiner noted that the Veteran reported symptoms of abdominal cramping with diarrhea.  The examiner indicated that a letter from the Veteran's gastroenterologist, Dr. Levine, dated September 16 2008, was reviewed which states that the Veteran had been followed for irritable bowel syndrome over the past 12 years and that the Veteran continued to have symptoms of abdominal cramping, diarrhea, flatulence, and fecal urgency.  

In a May 2010 statement, the Veteran stated that he believed that his irritable bowel syndrome symptoms more closely reflect the rating criteria described for an evaluation of 30 percent.  He stated that his examination report shows a history of diarrhea occurring several times a week with severe abdominal cramping.  He stated that he had a great deal of abdominal discomfort with bloating that occurs every day.  He stated that his irritable bowel syndrome symptoms also interfered in the performance of his job.  The Veteran indicated that as the result of his condition, he lost about 30 pounds over the past two years and cannot seem to gain any weight. 

At the hearing before the Board in October 2015, the Veteran stated that, once he got the diagnosis of irritable bowel syndrome in 1996, he was told that there was no cure and that he would have to learn how to live with it.  He stated that the irritable bowel syndrome become increasingly painful and that he tried different approaches to relieve the symptoms including medication and antibiotics.  The Veteran stated that the frequency of the irritable bowel syndrome was five to seven times a week.  He stated that five times a week his irritable bowel syndrome was severe to him and that he had violent (very painful) diarrhea or soft stools and a churning stomach.  The Veteran stated that he always had some form of discomfort and that, when he had the irritable bowel syndrome episodes, the discomfort gets severe and he had cramps, bloating, and gas.  He stated that he had irritable bowel syndrome with diarrhea and had occasional constipation. 

In an October 2015 statement, Dr. Levin, the Veteran's treating gastroenterologist, stated that the Veteran had been a patient for nineteen years.  Dr. Levin indicated that the Veteran had irritable bowel syndrome and diarrhea was predominant.  He indicated that the Veteran also had occasional constipation and that the symptoms alternate.  Dr. Levin stated that irritable bowel syndrome was a disorder of gastrointestinal motility often associated with frequent loose stools, abdominal pain, urgency, and bloating.  Dr. Levin indicated that Xifaxan, a newly FDA approved medication, has controlled the Veteran's symptoms.  

Private treatment records from Dr. Levin documents that the Veteran's irritable bowel syndrome was manifested by diarrhea and/or diarrhea alternating with constipation.  See the private treatment records dated in February 2012, June 2014, and July 2015.  A June 2014 treatment record indicates that the Veteran did not have diarrhea when taking Xifaxan.  A July 2015 treatment record indicates that the Veteran had bloating, abdominal pain, and diarrhea due to the irritable bowel syndrome and that the diarrhea was prominent.  It was noted that the Veteran used Xifaxan intermittently.   

The Veteran is competent to report on those symptoms which are capable of lay observation such as diarrhea and abdominal pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's lay statements are found to be credible as they have been consistent with his own statements including his statements made to health care providers.  Thus, the Board finds the Veteran's reports of severe symptoms, diarrhea, and abdominal discomfort and distress are probative.  Accordingly, the irritable bowel syndrome more closely resembles the criteria of a 30 percent rating under Diagnostic Code 7319 for severe symptoms with diarrhea and more or less constant abdominal distress.  38 C.F.R. § 4.114.  The appeal is granted to this extent.  

The Board acknowledges that, in an April 2008 treatment record, the Veteran's primary care physician characterized the irritable bowel syndrome as moderate.  However, the remainder of the lay and medical evidence establishes that the service-connected irritable bowel syndrome more closely approximates severe impairment with diarrhea and more or less constant abdominal distress, warranting the 30 percent rating.  

A 30 percent rating is the maximum schedular rating for irritable colon syndrome.  The Veteran has not been shown to have, and service connection has not been established for, any gastrointestinal disability for which an evaluation in excess of 30 percent is available.  That is, peritoneal adhesions, ulcer, gastritis, gastrectomy, colitis, intestinal resection, intestinal fistula, hernia, or disability involving the rectum or liver, has not been reported or service connected.  See 38 C.F.R. § 4.114. 

The Board has also considered whether referral for an extraschedular rating is warranted for this service-connected disorder.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular rating criteria used to rate the Veteran's disability reasonably describe and assess the Veteran's disability levels and symptomatology.  As discussed, the Veteran's symptoms due to the irritable bowel syndrome are contemplated by the rating schedule, and the assigned schedular evaluation, therefore, is adequate.  The rating criteria reasonably describe his disability level and symptomatology.  Referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Here, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities creating an exceptional circumstance to render the schedular rating criteria inadequate.  There is no allegation or indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to an initial 30 percent rating for irritable bowel syndrome is granted for the entire period of the appeal, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


